                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

       DANIEL CORE, et al.,                             )   CASE NO. 1:19 CV 1186
                                                        )
                                      Plaintiffs,       )
                                                        )   JUDGE DAN AARON POLSTER
       vs                                               )
                                                        )
       LIGHTHOUSE INS. GROUP, LLC,                      )   OPINION AND ORDER
                                                        )
                                      Defendant.        )
                                                        )

       Before the Court is Defendant Lighthouse Insurance Group, LLC’s Motion to Compel

Arbitration and Dismiss, or in the Alternative, Motion to Stay Pending Arbitration (“Motion”),

Doc #: 3. For the following reasons, Defendant’s Motion is GRANTED.

I.     Facts
       A.      Background
       Plaintiffs bring this action to collect allegedly unpaid overtime compensation from their

employer Lighthouse Insurance Group, LLC (“LIG”). Doc #: 1; Compl. ¶ 10. Named Plaintiffs

Daniel Core and D’Angelo Williams were employed by LIG as sales agents from June and

September of 2018, respectively, through January 2019. Id. at ¶ 5, 8. Plaintiffs allege that

during their employment, LIG did not properly calculate overtime wages in accordance with the

Fair Labor Standards Act of 1938 (“FLSA”) and that this miscalculation resulted in unpaid

overtime wages. Id. at ¶ 6, 9.




                                                    1
        As part of their employment with LIG, both Core and Williams signed identical

Agreements to Arbitrate (“Agreement”). Doc #: 3, Ex. 1-2. The Agreements state in relevant

part:

        I understand and agree that if I file a claim under this Agreement, I will pay part
        of the AAA’s filing fee for disputes arising under employer-promulgated plans, in
        the same amount that I would be required to pay to file a lawsuit in state court.
        Lighthouse Insurance Group, LLC will pay the remaining part of the filing fee,
        the AAA’s administrative fees for such disputes, and the fees and expenses of the
        arbitrator, and it will provide the hearing facilities.

                                      *       *       *

        I understand and agree that if I file a claim under this Agreement, I will be
        responsible for paying the remainder of my expenses consequent to my claim
        including, but not limited to, my own attorney’s fees if I choose to be represented
        by an attorney, unless the arbitrator orders Lighthouse Insurance Group, LLC to
        pay such fees as a statutory remedy.
Id.

        On May 23, 2019, Plaintiffs filed collective and class action allegations asserting unpaid

overtime claims under both federal and state law. Id. at 11, 13, 15. On June 21, 2019, LIG filed

its Motion to Compel or Stay Pending Arbitration. Doc #: 3. On July 8, 2019, Plaintiffs filed

their Response. Doc #: 4. On July 10, 2019, LIG filed its Reply. Doc #: 5.

II.     Analysis
        A.     Standard of Review
        The Federal Arbitration Act (“FAA”), 9 U.S.C. §§ 1, et seq., provides the standard for

district courts to rule on a motion to compel arbitration. So long as the district court has

jurisdiction over the case, a party aggrieved by the alleged failure, neglect, or refusal of another

to arbitrate under a written agreement for arbitration may move the court for an order compelling

arbitration. 9 U.S.C. § 4. The FAA provides for a stay of the proceedings in federal court “until

such arbitration has been had in accordance with the terms of the agreement.” 9 U.S.C. § 3. The

Supreme Court has interpreted the FAA as having created “a liberal federal policy favoring

                                                  2
arbitration.” CompusCredit Corp. v. Greenwood, 565 U.S. 95, 98 (2012) (quoting Moses H.

Cone Mem’l Hospital v. Mercury Constr. Corp., 460 U.S. 1, 24 (1938)). That policy “requires

courts to enforce agreements to arbitrate according to their terms.” Id. (citing Dean Witter

Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985)). “That is the case even when the claims at

issue are federal statutory claims, unless the FAA’s mandate has been overridden by a contrary

congressional command.” Id. (citing Shearson/American Express Inc. v. McMahon, 482 U.S.

220, 226 (1987)).

       B.      Policy Provisions

       Plaintiffs do not dispute that they are bound by LIG’s Agreement. Plaintiffs instead

argue that the Agreement is unenforceable due to its provisions on cost-splitting and attorney

fees. The Court finds Plaintiffs’ arguments unavailing.

               1.      Cost-Splitting

       Plaintiffs argue that the Agreement is unenforceable because the Agreement “attempt[s]

to shift the payment of arbitration costs and fees to Plaintiffs despite well-established law that

requires their payment by Defendant Lighthouse.” Doc #: 4 at 2.

       The Agreement states that Plaintiffs are responsible for paying part of the American

Arbitration Association (“AAA”) filing fee in the same amount as required in state court and any

“expenses consequent to [their] claim including, but not limited to, [their] attorney’s fees.”

Doc #: 3, Ex. 1, 2. The Agreement further states that LIG “will pay the remaining part of the

filing fee, the AAA’s administrative fees for such disputes, and the fees and expenses of the

arbitrator, and it will provide the hearing facilities.” Id. Plaintiffs argue that these provisions




                                                   3
constitute cost-shifting provisions that violate well-established law and may deter potential

litigants and therefore the Court should not enforce the Agreement. Doc #: 4 at 3.

       Plaintiffs cite Morrison v. Circuit City Stores, Inc. to support their assertion that the

Agreement contains unenforceable cost-splitting provisions. Doc #: 4 at 3 (citing Morrison v.

Circuit City Stores, Inc., 317 F.3d 646, 670 (6th Cir. 2003)). In Morrison, the court held that an

arbitration agreement’s cost-splitting provision was unenforceable where potential litigants

risked paying half of the cost of the arbitration. Morrison, 317 F.3d at 669. LIG’s Agreement

contains no such provision. Further, the Sixth Circuit has subsequently distinguished its decision

in Morrison, holding that a plaintiff “bears the burden of demonstrating that the provisions in

question impose costs that are likely to have an impermissible deterrent effect.” Howell v.

Rivergate Toyota, Inc., 144 Fed.Appx. 475, 481 (2005). The Howell court held that an

arbitration agreement’s cost-splitting provision was enforceable where the plaintiff failed to

present any evidence of either a deterrent effect, namely the costs of arbitration relative to

litigation, or the impact such “arbitral costs might have on a person with a [similar] ‘job

description and socioeconomic background.’” Id. Similarly, Plaintiffs in the instant case have

not presented any evidence “from which a court could find that the fee-splitting … provisions are

likely to deter employees from vindicating their statutory rights.” Id. As LIG notes in its Reply,

the Agreement does not impose any more costs or fees on Plaintiffs than they would be

responsible for in court. Doc #: 5 at 2. Accordingly, Plaintiffs have failed to prove that the

challenged cost-splitting provisions of the Agreement are unenforceable.

               2.      Attorneys’ Fees
       Plaintiffs argue that the Agreement’s attorneys’ fees provisions are unenforceable

because the provisions give the arbitrator discretion in awarding attorneys’ fees to the prevailing



                                                  4
party. Plaintiffs assert that, to the extent these “discretionary” provisions restrict the award of

attorneys’ fees and costs, the Agreement is unenforceable.

       The Agreement states that Plaintiffs are responsible for their own attorneys’ fees “unless

the arbitrator orders Lighthouse Insurance Group, LLC to pay such fees as a statutory remedy.”

Doc #: 3, Ex. 1, 2. Plaintiffs argue that this provision is unenforceable because it gives the

arbitrator discretion in awarding attorneys’ fees when the award of attorneys’ fees to a prevailing

plaintiff is mandated by law. Doc #: 4 at 4. Plaintiffs cite Wilks v. Pep Boys as support,

correctly stating that the FLSA mandates that attorneys’ fees be awarded to a prevailing plaintiff

and Rule 34(e) of the AAA National Rules gives the arbitrator the authority to award such a

remedy. Id. at 4 (citing Wilks, 241 F.Supp.2d at 866-67). Plaintiffs fail to suggest why an

arbitrator would not award attorneys’ fees were Plaintiffs to prevail. In fact, the Wilks court went

so far as to hold that “[b]ecause [attorneys’ fees] are mandated, and because the arbitrator has the

authority to award them, it is the court’s interpretation of [Rule 34(e)] that a AAA arbitrator

would be required to award attorney’s fees and costs to a prevailing FLSA plaintiff.” Wilks, 241

F.Supp.2d at 867. Accordingly, Plaintiffs have failed to show that the attorneys’ fees provisions

under the arbitration agreement are unenforceable.

               3.      Dismissal Without Prejudice

       Lastly, Plaintiffs argue that LIG inappropriately requests that the Court dismiss the case

with prejudice. Plaintiffs state that the Court should “at most dismiss the claims without

prejudice.” Doc #: 4 at 2. The Court agrees. Because all of Plaintiffs claims will be arbitrated,

the Court finds that a dismissal without prejudice is most appropriate in this case. See McIntyre

v. First Financial Group, 2012 WL 5939931, at *5 (W.D. Mich Nov. 27, 2012) (“Where, as

here, it has been determined that arbitration is compelled as to all claims, it is not necessary to



                                                  5
stay the proceedings; instead, dismissal for lack of jurisdiction is appropriate. [B]ecause this

dismissal is not on the merits, it will be without prejudice.”) (citations omitted).

III.   Conclusion

       Accordingly, the Court GRANTS the Motion to Compel Arbitration, Doc #: 3. This case

is hereby DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

                                                   /s/ Dan Aaron Polster July 23, 2019_
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                  6
